Case 19-40782-JDP         Doc 177      Filed 12/22/20 Entered 12/22/20 14:35:56           Desc Main
                                      Document      Page 1 of 3



 GARY L. RAINSDON, TRUSTEE
 P.O. BOX 506
 TWIN FALLS, ID 83303
 PHONE: (208) 734-1180
 FAX: (208) 734-2783
 trustee@filertel.com



                          UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO


 In re:                                      )   Chapter 7
                                             )
 Jonathon Peirsol,                           )   Case No. 19-40782-JDP
                                             )
                                             )
                                             )
                         Debtor(s).          )

                             Trustee’s Objection to Claim and Notice

 TO:      Silver Rail, Inc.
          c/o Aaron J. Tolson
           Attorney At Law
          2677 E. 17th Street Ste 300
          Ammon, ID 83406

                             NOTICE OF OBJECTION TO CLAIM

        YOU ARE HEREBY NOTIFIED that the Trustee has filed an objection to the
 allowance of your claim (claim #13) filed on December 9, 2019 in this bankruptcy case.
 Account or other number that identifies the debtor(s):

        Your claim may be reduced, modified, or eliminated. You should read these papers
 carefully and discuss them with your attorney, if you have one.

         YOU ARE FURTHER NOTIFIED that if you do not want the Court to eliminate or
 change your claim and you wish to contest with the Trustee’s objection to your claim, a written
 reply to the objection, explaining your position, must be filed in duplicate within thirty (30) days
 from the date this objection is mailed. File the original (1) with the Clerk of the U.S. Bankruptcy
 Court, Federal Building, 801 E. Sherman, Pocatello, ID 83201, and (2) a copy with the Trustee.
 If you mail your response to the Court for filing, you must mail it early enough so that the Court
 will receive it on or before the end of the thirty (30) day period.



 Objection to Claim
 Page 1
Case 19-40782-JDP        Doc 177     Filed 12/22/20 Entered 12/22/20 14:35:56              Desc Main
                                    Document      Page 2 of 3



         YOU ARE FURTHER NOTIFIED that if the objection is a matter which can be
 corrected by filing an amended claim, you may do so prior to the expiration of the thirty (30) day
 period. Failure to file a written reply will result in the Trustee requesting that the Court enter an
 Order disallowing the claim to the extent objected to. If you or your attorney do not take these
 steps, the Court may decide that you do not oppose the objection to your claim and may grant the
 Trustee’s request.

                                           OBJECTION

    1. Claim does not include sufficient documentation to verify any actual outstanding balance
       on the date of the bankruptcy filing. Debtor indicates in his Schedule E/F that only
       $21,000.00 is owed, but also has not provided any documentation verifying that any
       amount is owed. Silver Rail is a company owned by Debtors spouse, and is considered
       community property and property of this bankruptcy estate. Trustee recommends this
       claim be disallowed.

        Dated this December 22, 2020

                                                             /s/
                                                             GARY L. RAINSDON, Trustee

                                  CERTIFICATE OF MAILING

        I hereby certify that on December 22, 2020 I filed the foregoing electronically through
 the CM/ECF system, which caused the following parties or counsel to be served by electronic
 means, as more fully reflected on the Notice of Electronic Filing:

    •   Matthew George Bennett mbennett@foleyfreeman.com,
        abennett@foleyfreeman.com;r59345@notify.bestcase.com
    •   Romeo Kade Beorchia rkb@magicvalleylaw.com
    •   Daniel C Green dan@racinelaw.net, mcl@racinelaw.net
    •   Rhett Michael Miller rhett@pmt.org
    •   John T Morgan john.t.morgan@usdoj.gov
    •   US Trustee ustp.region18.bs.ecf@usdoj.gov

       AND I FURTHER CERTIFY that on such date I served the foregoing on the following
 non- CM/ECF Registered Participants in the manner indicated:
       Via First Class mail, postage prepaid addressed as follows:

        Jonathon Peirsol
        466 Vista
        Pocatello, ID 83201

        Worst, Stover, Gadd & Spiker PLLC
        905 Shoshone St N
        Twin Falls, ID 83301



 Objection to Claim
 Page 2
Case 19-40782-JDP       Doc 177    Filed 12/22/20 Entered 12/22/20 14:35:56      Desc Main
                                  Document      Page 3 of 3



       Silver Rail, Inc.
       Aaron J Tolson
       Tolson & Wayment, PLLC
       2677 E. 17th Street, Ste 300
       Ammon, ID 83406

       Via certified mail, return receipt requested, addressed as follows:
       None


                                                     /s/
                                                     GARY L. RAINSDON, Trustee




 Objection to Claim
 Page 3
